
	
		III
		110th CONGRESS
		2d Session
		S. RES. 440
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2008
			Mr. Brown (for himself,
			 Mr. Voinovich, Mr. Grassley, Mr.
			 Salazar, Mr. Feingold,
			 Mr. Conrad, and Mr. Harkin) submitted the following resolution;
			 which was referred to the Committee on
			 Agriculture, Nutrition, and Forestry
		
		
			June 23, 2008
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Recognizing soil as an essential natural
		  resource, and soils professionals as playing a critical role in managing our
		  Nation’s soil resources.
	
	
		Whereas soil, plant, animal, and human health are
			 intricately linked and the sustainable use of soil affects climate, water and
			 air quality, human health, biodiversity, food safety, and agricultural
			 production;
		Whereas soil is a dynamic system which performs many
			 functions and services vital to human activities and ecosystems;
		Whereas, despite soil’s importance to human health, the
			 environment, nutrition and food, feed, fiber, and fuel production, there is
			 little public awareness of the importance of soil protection;
		Whereas the degradation of soil can be rapid, while the
			 formation and regeneration processes can be very slow;
		Whereas protection of United States soil based on the
			 principles of preservation and enhancement of soil functions, prevention of
			 soil degradation, mitigation of detrimental use, and restoration of degraded
			 soils is essential to the long-term prosperity of the United States;
		Whereas legislation in the areas of organic, industrial,
			 chemical, biological, and medical waste pollution prevention and control should
			 consider soil protection provisions;
		Whereas legislation on climate change, water quality,
			 agriculture, and rural development should offer a coherent and effective
			 legislative framework for common principles and objectives that are aimed at
			 protection and sustainable use of soils in the United States;
		Whereas soil contamination coupled with poor or
			 inappropriate soil management practices continues to leave contaminated sites
			 unremediated; and
		Whereas soil can be managed in a sustainable manner, which
			 preserves its capacity to deliver ecological, economic, and social benefits,
			 while maintaining its value for future generations: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)recognizes it as
			 necessary to improve knowledge, exchange information, and develop and implement
			 best practices for soil management, soil restoration, carbon sequestration, and
			 long-term use of the Nation’s soil resources;
			(2)recognizes the
			 important role of soil scientists and soils professionals, who are
			 well-equipped with the information and experience needed to address the issues
			 of today and those of tomorrow in managing the Nation’s soil resources;
			(3)commends soil
			 scientists and soils professionals for their efforts to promote education,
			 outreach, and awareness necessary for generating more public interest in and
			 appreciation for soils; and
			(4)acknowledges the
			 promise of soil scientists and soils professionals to continue to enrich the
			 lives of all Americans by improving stewardship of the soil, combating soil
			 degradation, and ensuring the future protection and sustainable use of our air,
			 soil, and water resources.
			
